STONE, C. J.
— A witness for the defendant was asked, if he was “ acquainted with the general character of the defendant [Jones] for intemperance, in the neighborhood in which he lived.” In his answer to this and another question he stated, that he did know his general character, and that it was that of “a man of intemperate habits.” The bill of exceptions states, that the court “ allowed the answers of said witness to go to the jury, as evidence to prove the intemperate habits of the defendant.” There were objections and exceptions to each of said questions and answers, for the purpose for which they were offered.
The testimony would have been clearly legal, if offered generally: It was competent and legal on one inquiry involved in the issue — Collins’ knowledge of Jones’ intemperate habits. — Price v. Mazange, 31 Ala. 701; Tatum v. State, 63 Ala. 147. It was not competent, however, to prove the fact of such intemperate habits.
Offered and received as the testimony was, for the express purpose of proving a fact, for the proof of which it was not competent, the Circuit Court erred in receiving it.' — Thompson v. Drake, 32 Ala. 99; Johnson v. Marshall, 34 Ala. 521; Hicks v. Lawson, 39 Ala. 90.
There is no other error in the record. — Jones v. Collins, 80 Ala. 108.
Reversed and remanded.